 
 
IV 
108th CONGRESS
2d Session
H. RES. 541 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2004 
Mr. English (for himself, Mr. Engel, Mr. Burton of Indiana, Mr. Emanuel, and Mr. Smith of New Jersey) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Senate should give its advice and consent to ratification of the United Nations Convention Against Transnational Organized Crime and certain Protocols thereto. 
 
Whereas every year approximately 700,000 individuals, most of them women and children, are traded by criminal organizations for purposes of slavery or sexual or pedophiliac exploitation; 
Whereas victims of trafficking in persons are abducted as a result of force, deception, or abuse of vulnerability, robbed of identity papers, and deluded as to the destination of their journey; 
Whereas victims of trafficking in persons are often powerless and the poorest, socially marginalized members of society; 
Whereas trafficking in persons is a grave violation of human rights because its victims are stripped of human dignity and autonomy and treated as instruments in the gain of illicit revenues; 
Whereas trafficking in persons is caused by many factors, including corruption and the demand for work abroad—often a result of poverty, underdevelopment, and high unemployment; 
Whereas trafficking in persons is a 21st century form of slavery with its negative implications for the global community, including national and international organized crime which threatens sustainable development and the rule of law, a rise in corruption through continuous illicit profits, increased funding for terrorist organizations, and the spread of diseases such as HIV/AIDS; 
Whereas on December 13, 2000, the United States became a signatory to the United Nations Convention Against Transnational Organized Crime (adopted by the United Nations General Assembly in Resolution 55/25 of November 15, 2000), the Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children (supplementing such Convention and contained in Annex II of Resolution 55/25), and the Protocol Against Smuggling of Migrants by Land, Sea and Air (supplementing such Convention and contained in Annex III of Resolution 55/25); and 
Whereas to date the United Nations Convention Against Transnational Organized Crime, the Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children, and the Protocol Against Smuggling of Migrants by Land, Sea and Air have not entered into force with respect to the United States: Now, therefore, be it 
 
That it is the sense of the House of Representatives that, as soon as possible after the date of the adoption of this resolution, the Senate should give its advice and consent to ratification of the United Nations Convention Against Transnational Organized Crime (adopted by the United Nations General Assembly in Resolution 55/25 of November 15, 2000), the Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children (supplementing such Convention and contained in Annex II of Resolution 55/25), and the Protocol Against Smuggling of Migrants by Land, Sea and Air (supplementing such Convention and contained in Annex III of Resolution 55/25), in accordance with Article II, section 2, clause 2 of the Constitution.  
 
